Citation Nr: 0833626	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for right lower 
extremity thrombophlebitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1976 to June 1979.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Board remanded the case to afford the 
veteran a hearing before the Board, which was subsequently 
held before the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is in the record. 

Before deciding the claim of service connection for right 
lower extremity thrombophlebitis on the merits, the claim is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In rating decision, dated in May 1998, the RO denied the 
veteran's application to reopen the claim of service 
connection right lower extremity thrombophlebitis; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination.

2. The additional evidence submitted since the rating 
decision in May 1998 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for right lower extremity thrombophlebitis.




CONCLUSIONS OF LAW

1. The rating decision in May 1998 by the RO, denying the 
application to reopen the claim of service connection for 
right lower extremity thrombophlebitis, became final. 38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2007).

2. The additional evidence presented since the rating 
decision by the RO in May 1998, denying the application to 
reopen the claim of service connection for right lower 
extremity thrombophlebitis, is new and material, and the 
claim of service connection is reopened. 38 U.S.C.A. §§ 5108, 
7105 (c) (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2006 and August 2006.  The veteran was 
notified that new and material evidence was needed to reopen 
the claim of service connection namely, evidence, which was 
not cumulative of evidence previously considered, and which 
was relevant to the claim of service connection.

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service. 

The veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The notices included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the 
evidence necessary to reopen the claim and the evidence 
necessary to establish the underlying claim for the benefit 
sought); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006)(notice of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case, 
dated in December 2006. Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  To the extent the claim is reopened, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in May 1998, the RO denied the veteran's 
application to reopen the claim of service connection for 
right lower extremity thrombophlebitis because the evidence 
was not new and material on the question of whether the right 
lower extremity thrombophlebitis, first show after service, 
was linked to service. 

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104.

The pertinent evidence of record at the time of the adverse 
determination in May 1998 is summarized as follows:

Service treatment records show that in June 1977 the veteran 
suffered soft tissue trauma to the right lower extremity when 
he was hit by a tractor-trailer.  The pertinent findings were 
abrasions and contusions of the right thigh, shin, and ankle.  
X-rays were normal.  The veteran was put on limited duty for 
30 days.  On separation examination, no abnormality of the 
right lower extremity was found.  

After service, private medical records disclose that in 
August 1996 the veteran complained of swelling and tenderness 
in the right calf of several days' duration. History included 
a traumatic injury to the right lower extremity 15 years 
earlier. The diagnostic testing revealed deep venous 
thrombosis, involving the tibiopopliteal veins.  The 
diagnosis was right lower extremity thrombophlebitis. 

On VA examination in March 1998, the veteran gave a history 
of three episodes of deep vein thrombosis in the right lower 
extremity with a history of trauma to the area.      

Current Claim

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.

As the application to reopen were received in May 2006, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The addition evidence consists of a statement of a private 
physician, dated in March 2008, who expressed the opinion 
that thrombophlebitis of the right lower extremity was the 
result of the accident in service when the veteran sustained 
tissue trauma to the right leg when he was hit by a truck. 

The additional evidence, the medical opinion of a private 
physician, is new and material because it relates to an 
unestablished fact necessary to establish the claim, namely, 
a relationship between the right lower extremity 
thrombophlebitis and an injury of service origin, the absence 
of which was the basis for the previous denial of the claim. 

Since the additional evidence is new and material, the claim 
of service connection for right lower extremity 
thrombophlebitis is reopened. 

ORDER

As new and material evidence has been presented, the claim of 
service connection for right lower extremity thrombophlebitis 
is reopened.  To this extent only the appeal is granted.




REMAND

On the reopened claim of service connection for 
thrombophlebitis of the right lower leg, further evidentiary 
development is needed. Accordingly under the duty to assist, 
the claim is remanded for the following action:

1. Schedule the veteran for a VA 
examination by a physician to determine 
whether it is at least as likely as not 
that the current right lower extremity 
thrombophlebitis is related to the 
documented soft tissue injury during 
service.  The claims folder should be 
made available to the examiner for 
review. 


In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that right 
lower extremity thrombophlebitis was 
first documented in 1996, 19 years 
after the in-service injury. 

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

2. After the above development has been 
completed, adjudicate the claim of 
service connection on the merits. If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


